Citation Nr: 1339925	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-14 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include depression.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board has reviewed and considered all of the records contained in the Veteran's Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disability to include depression.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.  

The Veteran was afforded a VA examination in January 2011.  At the time, the examiner noted the Veteran had a subclinical diagnosis of depression; and stated that the Veteran did not meet the criteria for a mood disorder.  No etiology opinion was provided.  

VA outpatient treatment records of May 2011 show the Veteran tested positive for depression.  

The Veteran has argued that he has depression which is due to due to his service connected knee and hip disabilities.  It appears that at the time of the January 2011 VA examination, the Veteran did not meet the diagnosis criteria for depression.  However, records dated just four months later do show a diagnosis or finding of depression.  Therefore, as the record contains a diagnosis of depression, an etiology opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of the currently diagnosed depression.  The claim folder should be made accessible to the examiner and access to the Veteran's Virtual VA file should be given.  The examiner should state in the examination report that a review of the claim file was conducted.  After an examination of the Veteran, the examiner must confirm the diagnosis of depression or any other psychiatric disability the Veteran may currently have.  If the examiner finds that a psychiatric disability is not present, said finding should be clearly stated on the record and the examiner must reconcile the findings of no disability with the May 2011 showing a finding of depression.  For any psychiatric disability diagnosed the examiner must provide an opinion as to whether it is at least as likely as not that the disability is due to a disease or injury in service, or is otherwise related to service or whether it was caused by or aggravated beyond its natural progression by a service connected disability, to include the knee and hip disabilities.  A complete rationale for any opinion rendered must be provided.  

2.  Thereafter, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


